

Exhibit 10.10


AMEDISYS, INC. 2018 OMNIBUS INCENTIVE COMPENSATION PLAN


STOCK OPTION AWARD AGREEMENT


This Stock Option Award Agreement (this “Agreement”), dated as of [date] (the
“Grant Date”), is by and between Amedisys, Inc., a Delaware corporation (the
“Company”), and [name] (the “Participant”). Capitalized terms used but not
otherwise defined herein shall have the meaning ascribed to them in the Omnibus
Plan (as defined below). This Agreement constitutes the Award Notice that is
described in the Omnibus Plan.
RECITALS


WHEREAS, the Company has established and maintains its 2018 Omnibus Incentive
Compensation Plan (as the same may be amended from time to time, the “Omnibus
Plan”) for the purposes that are stated therein; and
WHEREAS, the Compensation Committee of the Company’s Board of Directors (the
“Committee”) has made an Award of Non-Qualified Stock Options (“Options”) to the
Participant on the Grant Date, subject to the terms of the Omnibus Plan and the
terms that are contained herein;
NOW, THEREFORE, in consideration of the foregoing, and mutual agreements
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the Company and the Participant agree as follows:
1.    Grant of Option.
(a)    Shares and Exercise Price. This Option Award entitles the Participant to
acquire [number] shares of Common Stock from the Company, subject to the terms
and conditions set forth in this Agreement and in the Omnibus Plan. The price to
exercise the Option is $[closing market price on date of grant] per share of
Common Stock (the “Exercise Price”). The Participant does not have the right to
exercise the Option until it has become vested as described in Section 1(b) and
in this Agreement. This Option is a Non-Qualified Stock Option described in the
Omnibus Plan and is not intended to be treated as an incentive stock option
described in section 422 of the Internal Revenue Code. Prior to the exercise of
the Option hereunder, the Participant will not have any interest in the Common
Stock subject to this Award or be entitled to any voting rights, dividends or
any other rights and privileges of stockholders of the Company.
(b)    Vesting Schedule. Subject to Section 4 of this Agreement, the Option
shall become exercisable, if at all, on the dates and with respect to the number
of shares of Common Stock specified in the following schedule (each such date, a
“Vesting Date”), provided that the Participant has not incurred a termination of
Employment prior to such Vesting Date:
(i)The Option may be exercised with respect to [________] shares of Common Stock
on the first anniversary of the Grant Date;


4830-5095-2257.6

--------------------------------------------------------------------------------




(ii)The Option may be exercised with respect to an additional [________] shares
of Common Stock on the second anniversary of the Grant Date;
(iii)The Option may be exercised with respect to an additional [________] shares
of Common Stock on the third anniversary of the Grant Date; and
(iv)The Option may be exercised with respect to an additional [________] shares
of Common Stock on the fourth anniversary of the Grant Date.
(c)    Term of Option and Expiration. The right to exercise this Option will
continue until it expires on the date that is ten years after the Grant Date or,
if sooner, upon or following termination of Employment as described in Section
4.
2.    Exercise of Option.
(a)    Method of Exercise. The Option may be exercised by giving written notice
to the Company specifying the number of whole shares of Common Stock to be
purchased and tendering the payment of the Exercise Price for the portion of the
Option being exercised, satisfying the withholding obligations described in
Section 5, and executing any agreements and notices that are specified by the
Company in connection with the exercise. The Exercise Price may be made paid in
any of the following methods: (A) in cash, (B) by delivery (either actual
delivery or by attestation procedures established by the Company) to the Company
of previously owned whole shares of Common Stock having a Fair Market Value (as
such term is defined in the Omnibus Plan), determined as of the date of
exercise, equal to the aggregate purchase price payable by reason of such
exercise, (C) authorizing the Company to withhold whole shares of Common Stock
that would otherwise be delivered having an aggregate Fair Market Value,
determined as of the date of exercise, equal to the amount necessary to satisfy
such obligation, (D) in cash by a broker-dealer acceptable to the Company to
whom the Participant has submitted an irrevocable notice of exercise or (E) a
combination of (A), (B) and (C). Any fractional share of Common Stock remaining
after exercise will be paid in cash to the Participant.
(b)    Stockholder Rights. Upon the exercise of the Option, the Participant
shall be deemed the owner of the Common Stock and will have all rights of a
stockholder with respect to the shares of Common Stock acquired upon exercise
and the Company will promptly deliver such shares of Common Stock to the
Participant; provided, however, that the Company shall be under no obligation to
deliver Common Stock under this Award until all conditions stated in the Omnibus
Plan with respect to regulatory approvals and listing requirements have been
satisfied.
3.    Restrictions on Transfer. During the lifetime of the Participant, the
Option may be exercised only by the Participant. This Agreement and the Option
are not assignable or transferable other than by will or by the laws of descent
and distribution or pursuant to certain domestic relations orders. The terms of
this Agreement shall be binding on the Participant’s heirs and successors and on
the administrators and executors of the Participant’s estate. Any attempt to
transfer the Participant’s rights under this Agreement or the Option granted
hereby other than in accordance with the provisions of this Section 3 shall
cause all rights of the Participant hereunder to be immediately forfeited.


2



--------------------------------------------------------------------------------




4.    Effect of Termination of Employment. [The Participant’s right to exercise
the Option upon termination of Employment (as defined in the Omnibus Plan) is
described in the Omnibus Plan.] / [This Section 4 modifies the terms of Omnibus
Plan regarding the effect of termination of the Participant’s Employment (as
defined in the Omnibus Plan).
(a)    Termination without Cause or with Good Reason Not Due to a Change in
Control. If the Participant’s Employment is terminated without Cause or with
Good Reason (as such terms are defined in the Amedisys Holding, L.L.C. Severance
Plan for Key Executives) at any time prior to a Change in Control (as such term
is defined in the Omnibus Plan), or following the second anniversary of a Change
in Control, the Participant shall be entitled to a pro rata vesting of the
Option. The pro rata calculation (which shall take into account the total number
of shares of Common Stock for which this Option has become previously vested)
shall be determined by multiplying (x) the total number of shares of Common
Stock subject to the Option under Section 1(a) of this Agreement by (y) a
fraction, the numerator of which is the total number of whole months between the
Grant Date and the date of termination and the denominator of which is [number
of total months]. The right to exercise the vested portion of the Option will
expire 90 days following such termination of Employment or, if sooner, ten years
after the Grant Date.
(b)    Other Termination of Employment. Except as provided in this Section 4,
the Participant’s rights to the Option on termination of Employment are governed
by the Omnibus Plan.]
5.    Tax Withholding. Prior to the issuance or delivery of Common Stock in
connection with the exercise of the Options, payment must be made by the
Participant of any federal, state, local or other taxes that become due on
account of the exercise of the Award. Such obligations shall be satisfied by
withholding whole shares of Common Stock with an aggregate Fair Market Value
equal to such obligations, unless the Participant makes other arrangements for
withholding with the Company. The amount that is calculated for withholding
shall not exceed the maximum withholding rate. Any fractional share of Common
Stock remaining shall be paid in cash to the Participant.
6.    Omnibus Plan Incorporated by Reference. This Option Award is made pursuant
to the Omnibus Plan, and in all respects will be interpreted in accordance with
the Omnibus Plan, as amended. The Committee has the authority to interpret and
construe this Agreement pursuant to the terms of the Omnibus Plan, and its
decisions are conclusive as to any questions arising hereunder. The Participant
hereby acknowledges receipt of the Omnibus Plan, which shall be deemed to be
incorporated in and form a part hereof. In the event of any conflict between the
terms of this Agreement and the terms of the Omnibus Plan, as the same may be
amended and in effect from time to time, the terms of the Omnibus Plan shall
prevail.
7.    No Employment or Other Rights. This grant of the Option does not confer
upon the Participant any right to be continued in the Employment of the Company
or any subsidiary or interfere in any way with the right of the Company to
terminate the Participant’s Employment at any time, for any reason, with or
without cause, or to decrease the Participant’s compensation or


3



--------------------------------------------------------------------------------




benefits. This Option grant is a one-time benefit and does not create any
contractual or other right to receive additional Options or other benefits in
lieu of Options in the future.
8.    Applicable Law. The validity, construction, interpretation and effect of
this Agreement will be governed by and construed in accordance with the laws of
the State of Delaware without giving effect to the conflicts of laws provisions
thereof.
9.    Notice. Any notice to the Company provided for in this Agreement shall be
addressed to Amedisys, Inc. at its principal business address in care of the
Corporate Secretary of the Company, and any notice to the Participant will be
addressed to the Participant at the current address shown on the books and
records of the Company. Any notice shall be sent by registered or certified
mail, overnight courier service or by electronic delivery.
10.    Entire Agreement. This Agreement and the Omnibus Plan contain the entire
agreement between the Participant and the Company regarding the grant of the
Option and supersede all prior arrangements or understandings with respect
thereto.
11.    Amendment. This Agreement may not be amended, modified or waived except
by a written instrument signed by the party against whom enforcement of any such
modification, amendment or waiver is sought.
12.    Severability. The invalidity or unenforceability of any provision of the
Omnibus Plan or this Agreement shall not affect the validity or enforceability
of any other provision of the Omnibus Plan or this Agreement, and each provision
of the Omnibus Plan and this Agreement shall be severable and enforceable to the
extent permitted by law.
13.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
14.    Community Property. Without prejudice to the actual rights of the spouses
as between each other, for all purposes of this Agreement, the Participant shall
be treated as agent and attorney-in-fact for that interest held or claimed by
his spouse with respect to this Agreement, the Options and any shares of Common
Stock purchased and delivered in accordance with Section 2 of this Agreement,
and the parties to this Agreement shall act in all matters as if the Participant
was the sole owner of this Agreement and the shares of Common Stock. This
appointment is coupled with an interest and is irrevocable.
[Signature page follows]


4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and the Participant has executed this Agreement
effective as of the Grant Date.
DATE OF GRANT: [date]
AMEDISYS, INC.


By:        
    [Name and title - Authorized Signatory]


PARTICIPANT


        
[name]









5

